DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,086,429 in view of Yamaguchi in US 2012/0032917. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 terms “first touch electrode”, “second substrate”, “peripheral touch electrodes” map to patent ‘429 claim 1 terms “detection electrodes”, base material” and “drive electrodes” respectively.
Patent ‘429 claim 1 is more specific than instant claim 1, except for the limitation “an area of the second substrate is larger than an area of the first substrate”. However, in the same field of endeavor of peripheral touch electrodes, Yamaguchi discloses the substrate carrying the peripheral electrode with an area larger than the first substrate (Yamaguchi’s Figs. 10: see 30 carrying 51 larger than 20 carrying 5). Therefore, it would have been obvious to one of ordinary skill in the art for patent ‘429 claim 1 base material (maps to instant second substrate) to have an area larger than an area of the first substrate (as disclosed by Yamaguchi) in order to obtain the predictable result of the second substrate having the space to carrying the peripheral electrode while the first substrate is mounted on a display substrate that leaves space for the circuit and wiring (Yamaguchi’s Figs. 10).
The instant claims 2, 3, 4, 5 and 6 map to patent ‘429 claims 2, 3, 4, 1 and 1 respectively.
Claims 1-6 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-11 of U.S. Patent No. 10,126,863 in view of Noguchi et al. in US 2010/0182273. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 terms “first touch electrode”, “second substrate”, “peripheral touch electrodes” map to patent ‘863 claim 1 terms “detection electrodes”, “cover base material” and “drive electrodes” respectively.
Instant claim 1 explicitly recites “an area of the second substrate is larger than an area of the first substrate” but patent ‘863 claims 1 and 11 implicitly requires the same when reciting “a cover base material…that has a frame region outside the display region” and “the first drive electrode is arranged in the frame region outside an outer circumference of the first substrate”.
Patent ‘863 claims 1+11 are more specific than instant claim 1, except for the limitation “a third peripheral electrode portion and a fourth peripheral electrode portion each extending in a second direction perpendicular to the first direction”. However, in the same field of endeavor of peripheral touch electrodes, Noguchi discloses peripheral electrodes with four portions in two directions (Noguchi’s Fig. 17: see 44). Therefore, it would have been obvious to one of ordinary skill in the art for patent ‘863 claims 1+11 to include a third and fourth peripheral electrode portion as disclosed by Noguchi’s Fig. 17 in order to obtain the predictable result of locating the peripheral electrodes along all sides with individual functions (Noguchi’s Fig. 17 and par. 81).
The instant claims 2, 3, 5 and 6 map to patent ‘863 claims 8, 10, 1 and 1 respectively.

Claims 1, 3, 5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,551,962 in view of Yamaguchi in US 2012/0032917. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 terms “first touch electrode”, “second substrate”, “peripheral touch electrodes” map to patent ‘962 claims 1+2 terms “second touch electrodes”, “cover base material” and “pair of first touch electrodes” respectively.
Patent ‘962 claims 1+2 are more specific than instant claim 1, except for the limitation “an area of the second substrate is larger than an area of the first substrate”. However, in the same field of endeavor of peripheral touch electrodes, Yamaguchi discloses the substrate carrying the peripheral electrode with an area larger than the first substrate (Yamaguchi’s Figs. 10: see 30 carrying 51 larger than 20 carrying 5). Therefore, it would have been obvious to one of ordinary skill in the art for patent ‘962 claims 1+2 base material (maps to instant second substrate) to have an area larger than an area of the first substrate (as disclosed by Yamaguchi) in order to obtain the predictable result of the second substrate having the space to carrying the peripheral electrode while the first substrate is mounted on a display substrate that leaves space for the circuit and wiring (Yamaguchi’s Figs. 10).
The instant claims 3, 5 and 7 map to patent ‘962 claims 1, 3 and 1 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in US 2012/0032917 (hereinafter Yamaguchi) in view of Noguchi et al. in US 2010/0182273 (hereinafter Noguchi).

Regarding claim 1, Yamaguchi disclose a touch detection device (Yamaguchi’s par. 1) comprising: 
a first substrate (Yamaguchi’s Figs. 10 and par. 34, 36, 96: see 20); 
a plurality of first touch electrodes (Yamaguchi’s Figs. 5, 10 and par. 50-51, 94, 96: see 5) arranged in a matrix on the first substrate (Yamaguchi’s Figs. 5, 10 and par. 34, 36, 49: see 5 arranged on 20); 
a second substrate (Yamaguchi’s Figs. 10 and par. 34, 37, 93-94: see 30) that is opposed to the substrate (Yamaguchi’s Figs. 10: see 20) and that has a frame region (Yamaguchi’s Figs. 10 and par. 4: peripheral area) outside the first touch electrodes on the first substrate (Yamaguchi’s Figs. 10: see 5 in region 3 and outside periphery 4).
Yamaguchi discloses plural peripheral touch electrodes (Yamaguchi’s Figs. 1: see 6) and a peripheral touch electrode surrounding the first touch electrodes (Yamaguchi’s Figs. 10: see 51 surrounding 3 and 5) but Yamaguchi fails to disclose the combination of a plurality of peripheral touch electrodes surrounding the first touch electrodes.
However, in the same field of endeavor of peripheral touch electrodes, Noguchi discloses a plurality of peripheral touch electrodes surrounding a touch electrode on the display area (Noguchi’s Figs. 17, 19 and par. 81: see plural 44 surrounding 43). Therefore, it would have been obvious to one of ordinary skill in the art, to use Noguchi’s teaching of plural peripheral electrodes surrounding the display area touch electrode (Noguchi’s Fig. 17) in Yamaguchi’s device, in order to obtain the benefit of various functions assigned to different buttons in the periphery (Noguchi’s par. 81) as it is already Yamaguchi’s intention to have multiple functions in the periphery (Yamaguchi’s Fig. 9: see 41 and 42) and a peripheral touch button surrounding the display area (Yamaguchi’s Figs. 10: see 51). By doing such combination, Yamaguchi’s Figs. 10: electrode 51 would be formed as plural electrodes such as 44 in Noguchi’s Fig. 17.  Consequently, Yamaguchi in view of Noguchi disclose:
a plurality of peripheral touch electrodes (Yamaguchi’s Figs. 10 and par. 94: see 51 which are plural electrodes upon combination with Noguchi’s Fig. 17 and par. 41: see 44) surrounding the first touch electrodes (Yamaguchi’s Figs. 10: see 5 in area 3), in the frame region of the second substrate (Yamaguchi’s Figs. 10 and par. 94: see 51 in 4), wherein the peripheral touch electrodes (Yamaguchi’s Figs. 10: see 51 which are plural such as 44 in Noguchi’s Fig. 17) include: 
a first peripheral electrode portion and a second peripheral electrode portion each extending in a first direction (Yamaguchi’s Fig. 10A: see vertical left and right portions of 51 which are equivalent to left and right sensors 44 in Noguchi’s Fig. 17); and 
a third peripheral electrode portion and a fourth peripheral electrode portion each extending in a second direction perpendicular to the first direction (Yamaguchi’s Fig. 10A: see horizontal top and bottom portions of 51 which are equivalent to top and bottom sensors 44 in Noguchi’s Fig. 17), and an area of the second substrate is larger than an area of the first substrate (Yamaguchi’s Figs. 10: see 30 larger than 20).

Regarding claim 2, Yamaguchi in view of Noguchi disclose wherein the first touch electrodes (Yamaguchi’s Fig. 10B: see 5), the peripheral touch electrodes (Yamaguchi’s Fig. 10B: see 51), and the second substrate (Yamaguchi’s Fig. 10B: see 30) are sequentially stacked on the first substrate (Yamaguchi’s Fig. 10B: see 20) in a vertical direction perpendicular to the substrate (Yamaguchi’s Fig. 10B).

Regarding claim 3, Yamaguchi in view of Noguchi disclose wherein the first touch electrodes do not overlap the peripheral touch electrodes (Yamaguchi’s Fig. 10A and par. 94: see 51 not overlapping window 3 and Noguchi’s Fig. 17: see 44 not overlapping 43) in a vertical direction perpendicular to the substrate (Yamaguchi’s Fig. 10A: as seen from top).

Regarding claim 5, Yamaguchi in view of Noguchi disclose wherein each of the peripheral touch electrodes (Yamaguchi’s Figs. 10: see 51 which are plural such as 44 in Noguchi’s Fig. 17) is supplied with a driving signal (Yamaguchi’s par. 95-97: 51 operates as 6 in par. 59: where peripheral 6 is driven), and each of the first touch electrodes (Yamaguchi’s Fig. 5A: see 5) outputs a detecting signal (Yamaguchi’s par. 60: change in capacitance on X and Y in 5) in order to detect proximity or contact of an object on a surface of the second substrate (Yamaguchi’s par. 60: touch detection and par. 34: where 30 is the touch screen). 

Regarding claim 6, Yamaguchi in view of Noguchi disclose wherein the peripheral electrodes (Yamaguchi’s Figs. 10: see 51 which are plural such as 44 in Noguchi’s Fig. 17) include: 
a first peripheral electrode that is the first peripheral electrode portion (Yamaguchi’s Fig. 10A: see vertical left portion of 51 which is equivalent to left sensors 44 in Noguchi’s Fig. 17); 
a second peripheral electrode that is the second peripheral electrode portion (Yamaguchi’s Fig. 10A: see vertical right portion of 51 which is equivalent to right sensors 44 in Noguchi’s Fig. 17); 
a third peripheral electrode that is the third peripheral electrode portion (Yamaguchi’s Fig. 10A: see horizontal top portion of 51 which is equivalent to top sensors 44 in Noguchi’s Fig. 17); and 
a fourth peripheral electrode that is the fourth peripheral electrode portion (Yamaguchi’s Fig. 10A: see horizontal bottom portion of 51 which is equivalent to bottom sensors 44 in Noguchi’s Fig. 17).

Regarding claim 7, Yamaguchi in view of Noguchi disclose wherein the peripheral electrodes (Yamaguchi’s Figs. 10: see 51 which are plural such as 44 in Noguchi’s Fig. 17) include: 
a first peripheral electrode (Noguchi’s Fig. 17: see top left corner 44 shaped as rotated L) having the first peripheral electrode portion (Noguchi’s Fig. 17: see vertical left portion of top left corner 44) and the third peripheral electrode portion (Noguchi’s Fig. 17: see horizontal top portion of top left corner 44) that are connected at a first corner (Noguchi’s Fig. 17: top left corner of 44) of the second substrate (recall that Noguchi’s Fig. 17: sensors 44 are the shape of 51 formed on 30 in Yamaguchi’s Figs. 10 upon combination), and 
a second peripheral electrode (Noguchi’s Fig. 17: see bottom right corner 44 shaped as inverted L) having the second peripheral electrode portion (Noguchi’s Fig. 17: see vertical right portion of bottom right corner 44) and the fourth peripheral electrode portion (Noguchi’s Fig. 17: see horizontal bottom portion of bottom right corner 44) that are connected at a second corner (Noguchi’s Fig. 17: bottom right corner of 44) of the second substrate (recall that Noguchi’s Fig. 17: sensors 44 are the shape of 51 formed on 30 in Yamaguchi’s Figs. 10 upon combination), 
the second corner opposing the first corner (Noguchi’s Fig. 17: top-left vs. bottom-right).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Noguchi as applied above, in further view of Karpin et al. in US 2012/0044199 (hereinafter Karpin).
Yamaguchi in view of Noguchi disclose the peripheral touch electrodes (Yamaguchi’s Figs. 10: see 51 which are plural such as 44 in Noguchi’s Fig. 17) are made of a metallic material (Yamaguchi’s par. 94). But Yamaguchi in view of Noguchi fail to explicitly disclose wherein the first touch electrodes are made of a translucent conductive material. 
However, in the same field of endeavor of touch electrodes in a display area, Karpin discloses the electrodes positioned over a display area made of transparent ITO (Karpin’s par. 30). Therefore, it would have been obvious to one of ordinary skill in the art for:
the first touch electrodes (Yamaguchi’s Figs. 5, 10: see 5 equivalent to sensors over display area in Karpin’s par. 30) are made of a translucent conductive material (Karpin’s par. 30);
in order to obtain the benefit of a transparent material (Karpin’s 30) in the transparent window where the first touch electrodes are formed (Yamaguchi’s par. 30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/      Primary Examiner, Art Unit 2621